Citation Nr: 0400698	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  97-32 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for "flu-like 
symptoms," to include fatigue and sleep disturbances, due to 
an undiagnosed illness.

2.  Entitlement to service connection for a visual disorder.

3.  Entitlement to service connection for a bladder disorder.

4.  Entitlement to service connection for a mental disorder, 
including an anxiety disorder and post-traumatic stress 
disorder

5.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

On February 12, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  With the information received from 
the appellant in July 2003, obbtain 
records from each health care provider 
the veteran identified.

2.  After the veteran's response to the 
directive specified above, make 
arrangements with the appropriate VA 
medical facilities for the veteran to 
be afforded any examinations, conducted 
by an appropriately qualified physician 
of any specialty necessary to respond 
to the below-specified queries.  The 
examiners must respond to the inquiry 
posed, and if they cannot so respond 
without recourse to speculation they 
should so state.  After the conduct of 
any necessary and appropriate clinical 
testing and necessary interview with 
the veteran, and a review of the 
veteran's claims folder, the examiners 
must respond to the following:

a.  Does the veteran have any signs, 
symptoms, or disability involving 
muscle or joint pain and if so, may a 
cause of such muscle or joint pain be 
identified and what is that cause?

b.  Does the veteran have any signs, 
symptoms, or disability of the upper or 
lower respiratory system or recurrent 
fever and if so, may a cause of such 
respiratory signs or symptoms or 
recurrent fever be identified and what 
is that cause?

c.  Does the veteran have any signs, 
symptoms, or disability involving his 
gastrointestinal system, and if so, may 
a cause of such gastrointestinal signs 
and symptoms be identified and what is 
that cause?

d.  Does the veteran have an anxiety 
disorder, post-traumatic stress 
disorder, chronic fatigue disorder or 
any other psychological or mental 
disorder which may be linked to any 
incident of his active military service 
from January through March 1991?

e.  The examiner(s') attention is 
called to the February 1999 reports 
generated by the Parkview Memorial 
Hospital; the July 1999 and May 2000 
letters from Mark Souder, M.D. and the 
April 2000 report from K Murthy, M.D.  
After examination of all VA and private 
medical records obtained relative to 
the appellant being given quinidine 
from December 1997 to February 1999, 
did the veteran sustain, as a result of 
such prescription; (1) an acute 
myocardial infarction at the latter 
date, or (2) any disability and if so, 
was such myocardial infarction or 
disability the result of VA's 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar fault on the part of VA. 

Send the claims folder to the 
examiner(s) for review, and have the 
examiner(s) acknowledge receipt and 
review of this memorandum and the 
claims folder in any report(s) 
generated.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





